IN THE SUPREME COURT OF THE STATE OF NEVADA


                 TONOPAH SOLAR ENERGY, LLC, A                            No. 78092
                 DELAWARE LIMITED LIABILITY
                 COMPANY,                                                  FILE
                                  Appellant,
                         vs.                                               SEPI 0 9 2022
                 BRAHMA GROUP, INC., A NEVADA
                 CORPORATION,
                                  Res • ondent.

                                      ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause appearing,
                 this appeal is dismissed. The parties shall bear their own costs and attorney
                 fees. NRAP 42(b).
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH   B 0
                                                                                           C..

                                                            BY:



                 cc:   Chief Judge, The Fifth Judicial District Court
                       Hon. Steven Elliott, Senior Judge
                       Lansford W. Levitt, Settlement Judge
                       Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas
                       Peel Brimley LLP/Henderson
                       Nye County Clerk




 SUPREME COURT
        OF
     NEVADA


CLERK'S ORDER

 10) 1947                                                                 22-a       gz3(1